 

 

 

 

 

U2 A SUN y o
POW AF C

UNITED STATES DISTRICT COURT VE WS Ep Rar

SOUTHERN DISTRICT OF NEW YORK

MONI CE RRR pay:
% #

 

ap clara Te
tg
Z cee PA
3 tg
: ak
‘

 

 

 

Donon ens ns es seas cesses sess ec ces x es MAY. 2.7 294 |
SECURITIES AND EXCHANGE COMMISSION, : meno
Plaintiff,
-against-
ORDER
CRAIG A. ZABALA,
20 Civ. 7880 (GBD)
Defendant,
-and-,
DOREEN MCCARTHY,
Relief Defendant.
ee ee ee ee ee ee eee eee eee eee xX

GEORGE B. DANIELS, District Judge:

For the reasons stated on the record at oral argument, Relief Defendant McCarthy’s Rule
12(b)(6) motion to dismiss for failure to state a claim is DENIED. Relief Defendant’s Rule 12(b)(1)
motion to dismiss for lack of subject matter jurisdiction is DENIED without prejudice to renew

after jurisdictional discovery.

The Clerk of Court is directed to close the motion at ECF No. 13 accordingly.

Dated: May 27, 2021

New York, New York
SO ORDERED.

Grae, 6 Darl

PRED. DANIELS
ITED STATES DISTRICT JUDGE
